               Case 18-12491-CSS              Doc 1773        Filed 03/12/20         Page 1 of 19




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE
---------------------------------------------------------------x
                                                               :   Chapter 11
In re:                                                         :
                                                               :   Case No. 18-12491 (CSS)
PROMISE HEALTHCARE GROUP, LLC, et al.,1 :
                                                               :   (Jointly Administered)
Debtors.                                                       :
                                                               :   Objection Deadline: April 1, 2020 at 4:00 p.m. (ET)
---------------------------------------------------------------x   Related D.I.: 198


 FIFTEENTH MONTHLY FEE APPLICATION OF WALLER LANSDEN DORTCH &
DAVIS, LLP, FOR ALLOWANCE OF COMPENSATION FOR SERVICES RENDERED
AND REIMBURSEMENT OF EXPENSES AS COUNSEL TO THE DEBTORS FOR THE
         PERIOD OF JANUARY 1, 2020 THROUGH JANUARY 31, 2020

    Name of Applicant:                           Waller Lansden Dortch & Davis, LLP

    Authorized to provide professional
                                                 Debtors and Debtors-in-Possession
    services to:

                                                 December 7, 2018, nunc pro tunc to November 5, 2018
    Effective Date of Retention:
                                                 (the “Petition Date”)

    Period for which compensation and
                                                 January 1, 2020 through January 31, 2020
    reimbursement are sought:



1
  The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Promise Healthcare #2, Inc. (1913),
Promise Healthcare Group, LLC (1895), Promise Healthcare Holdings, Inc. (2601), Bossier Land Acquisition Corp.
(6644), HLP of Los Angeles, LLC (9102), HLP of Shreveport, Inc. (1708), HLP Properties at The Villages Holdings,
LLC (0006), HLP Properties at the Villages, L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties,
Inc. (0068), Promise Healthcare of California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of
Ascension, Inc. (9219), Promise Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise
Hospital of Dallas, Inc. (0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at The
Villages, Inc. (2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise
Hospital of Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc.
(0659), Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties
of Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise
Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791),
Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), Success Healthcare 1, LLC (6535), Success Healthcare,
LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise Behavioral Health
Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center at the
Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc. (7766). The mailing address
for the Debtors, solely for purposes of notices and communications, is c/o FTI Consulting, Inc., 50 California Street,
Suite 1900, San Francisco, CA 94111.
                                                          1

EAST\172905385.1
                  Case 18-12491-CSS         Doc 1773      Filed 03/12/20    Page 2 of 19




     Amount of Compensation sought as
                                               $86,264.00 (80% of which is $69,011.20)
     actual, reasonable and necessary:

     Amount of Expense Reimbursement
     sought as actual, reasonable and          $2,105.16 ________________________
     necessary:
                                               $88,369.16________________________
     Total Amount Sought:

     This is a Monthly Application.

      Prior Applications:

Application                Total                                                                       20% Fee
Period                  Approved             Fees     Expenses     80% Fees      Interim Payment      Hold Back
11/05/18 -
                       $531,109.61    $485,541.00    $45,568.61   $388,432.80         $434,001.41     $97,108.20
11/30/18
12/01/18 -
                       $615,089.59    $520,433.50    $94,656.09   $416,346.80         $511,002.89    $104,086.70
12/31/18
01/01/19 -                                                                             $365,791.67
                       $455,494.27    $451,213.00     $4,281.27   $360,970.40                         $90,242.60
01/31/19                                                                        ($540 overpayment)
1st Interim App                                                                                        Hold back
11/05/18 -         $1,570,658.41*    $1,426,965.50   143,692.91          N/A                  N/A           paid:
01/31/19                                                                                             $259,322.44
02/01/19 -
                       $620,241.10    $602,082.50    $18,158.60   $481,666.00         $499,824.60    $120,416.50
02/28/19
03/01/19 -
                       $541,398.51    $535,390.00     $6,008.51   $428,312.00         $434,320.51    $107,078.00
03/31/19
04/01/19 -
                       $584,741.36    $552,631.50    $32,109.86   $442,105.20         $474,215.06    $110,526.30
04/30/19
2nd Interim App                                                                                        Hold back
02/01/19 -        $1,746,380.97**    $1,690,104.00   $56,276.97          N/A                  N/A           paid:
04/30/19                                                                                             $296,660.80
05/01/19 -
                       $409,080.53    $407,294.00     $1,786.53   $325,835.20         $327,621.73     $81,458.80
05/31/19
06/01/19 -
                       $314,450.00    $307,564.75     $6,885.25   $246,051.80         $252,937.05     $61,512.95
06/30/19
07/01/19 -
                       $135,780.13    $135,219.50      $560.63    $108,175.60         $108,736.23     $27,043.90
07/31/19
3rd Interim App                                                                                        Hold back
05/01/19 -         859,310.66***      $850,078.25     $9,232.41          N/A                  N/A           paid:
07/31/19                                                                                             $157,923.15
08/01/19 -
                       $371,188.50    $365,945.00     $5,243.50   $292,756.00         $297,999.50     $73,189.00
08/31/19
09/01/19 -
                       $119,881.09    $117,549.00     $2,332.09    $94,039.20           $96,371.29    $23,509.80
09/30/19


                                                      2

    EAST\172905385.1
                   Case 18-12491-CSS             Doc 1773        Filed 03/12/20        Page 3 of 19




10/01/19 -
                       $111,538.81        $107,087.00       $4,451.81      $85,669.60               $90,121,41       $21,417.40
10/31/19
4th Interim App          602,608.40       $590,581.00      $12,027.40              N/A                      N/A
11/1/19 -
                         $86,164.81        $80,830.25       $5,334.56      $64,664.20               $69,998.76       $16,166.05
11/30/19
12/1/19 -
                         $85,383.81        $84,096.00       $1,287.81      $67,276.80               $68,564.61       $16,819.20
12/31/19
    * Waller agreed to a reduction of $23,500 in fees and $744.79 in expenses in its First Interim Fee Application.
    ** Waller agreed to a reduction of $40,738.00 in fees and $622.00 in expenses in its Second Interim Fee Application.
    *** Waller agreed to a reduction of $12,000 in fees and $92.50 in expenses in its Third Interim Fee Application.
                                        (reductions included in interim holdback amount paid)




                                                             3

    EAST\172905385.1
                Case 18-12491-CSS     Doc 1773       Filed 03/12/20    Page 4 of 19




 `
            COMPENSATION BY WALLER LANSDEN DORTCH & DAVIS, LLP
                  PROFESSIONALS AND PARAPROFESSIONALS
                  JANUARY 1, 2020 THROUGH JANUARY 31, 2020

                           Position, Practice Group,
                           Year Obtained Relevant                     Effective
                           License to Practice, Year                    Billing
 Name of Professional         Assumed Position             Hours          Rate        Amount
Askew, Taylor J.        Associate; Trial & Appellate;        2.6        360.00    $    936.00
                        TN Bar 2014; Joined Firm
                        2014
Bell, Mark M.           Partner; Trial & Appellate; TN       7.0        415.00    $   2,905.00
                        Bar 2010; Joined Firm 2010
Browder, Brian R.       Partner; Corporate; TN Bar           5.3        595.00    $   3,153.50
                        1994; Joined Firm 1997
Burke, Cleve R.         Partner; Trial & Appellate; TX      14.3        430.00    $   6,149.00
                        Bar 2008; Joined Firm 2016
Cronk, Chris T.         Paralegal; Finance &                18.0        260.00    $   4,680.00
                        Restructuring; Joined Firm
                        2000
Cunha, Andrea R.        Partner; Corporate; TX Bar           6.9        490.00    $   3,381.00
                        2007; Joined Firm 2019
Haubenreich, John E.    Partner; Trial & Appellate; TN       6.4        390.00    $   2,496.00
                        Bar 2010; Joined Firm 2015
Layne, Tyler N.         Associate; Finance &                35.2        424.06    $ 14,927.00
                        Restructuring; TN Bar 2014;
                        NY Bar 2013; Joined Firm
                        2014
Ratliff, Kimbra N.      Associate; Corporate; TN Bar         2.5        355.00    $    887.50
                        2015; Joined Firm 2017
Rich, Ann K             Paralegal; Corporate; Joined         0.6        240.00    $    144.00
                        Firm 2006
Stenberg, Katie G.      Partner; Finance &                   0.7        520.00    $    364.00
                        Restructuring; TN Bar 2002;
                        Joined Firm 2006
Stone, Courtney K.      Associate; Finance &                39.2        375.00    $ 14,700.00
                        Restructuring; TX Bar 2014;
                        TN Bar 2018; Joined Firm 2017
Taylor, Mark C.         Income Partner; Finance &            2.7        595.00    $   1,606.50
                        Restructuring; TX Bar 1987;
                        Joined Firm 2016
Thornton, Hunter        Associate; Finance &                 0.7        290.00    $    203.00
                        Restructuring; TN Bar 2019;
                        Joined Firm 2019
Tishler, John C.        Partner; Finance &                  45.5        646.15    $ 29,400.00
                        Restructuring; TN Bar 1988;
                        CA Bar 2007: Joined Firm 2000

                                                 4

 EAST\172905385.1
              Case 18-12491-CSS        Doc 1773       Filed 03/12/20    Page 5 of 19




                          Position, Practice Group,
                          Year Obtained Relevant                       Effective
                          License to Practice, Year                      Billing
Name of Professional         Assumed Position               Hours          Rate          Amount
Warner, Kristen D.     Paralegal; Trial and Appellate;        0.9        175.00    $      157.50
                       Joined Firm 2016
Wright, Rachel P       Associate; Labor and                   0.6        290.00    $      174.00
                       Employment; TN Bar 2018;
                       Joined Firm 2019

                                            TOTALS:         189.1                      $86,264.00




                                                  5

 EAST\172905385.1
             Case 18-12491-CSS         Doc 1773      Filed 03/12/20   Page 6 of 19




                    COMPENSATION BY PROJECT CATEGORY FOR
                      WALLER LANSDEN DORTCH & DAVIS, LLP
                     JANUARY 1, 2020 THROUGH JANUARY 31, 2020

                                                                  14th Monthly
                                  Description                 Hours                  Fees
                   Administration
          B110     Case Administration                           10.80    $    3,959.00
          B120     Asset Analysis and Recovery                       -    $            -
          B130     Asset Disposition                             16.40    $    8,871.50
          B150     Meetings of and Communications with
                   Creditors                                     10.60    $    3,207.00
          B160     Fee/ Employment Applications                   7.20    $    2,074.00
          B190     Other Contested Matters                       55.80    $   24,116.00
          B195     Non-Working Travel                            12.50    $    3,715.00
                   Operations
          B220     Employee Benefits/ Pensions                        -   $            -
          B230     Financing/ Cash Collections                        -   $            -
                   Claims and Plans
          B310     Claims Administration and Objections          42.20 $ 21,409.50
          B320     Plan and Disclosure Statement                 33.60 $ 18,912.00
                   TOTAL                                          189.1   $86,264.00




                                                 6

EAST\172905385.1
             Case 18-12491-CSS   Doc 1773         Filed 03/12/20   Page 7 of 19




       EXPENSE SUMMARY FOR WALLER LANSDEN DORTCH & DAVIS, LLP
                JANUARY 1, 2020 THROUGH JANUARY 31, 2020

                            Expense Category                 Total Expenses

                              Conference Calls                             -
                              Courier Services                             -
                                         Meals                      $124.00
                               Online Charges                        $ 66.25
                            Other Professionals                      $ 54.00
                                   Photocopies                             -
                                        Travel                     $1,860.91
                                       Postage                             -

                                      TOTAL                        $2,105.16




                                           7

EAST\172905385.1
               Case 18-12491-CSS               Doc 1773        Filed 03/12/20         Page 8 of 19




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE
---------------------------------------------------------------x
                                                               :   Chapter 11
In re:                                                         :
                                                               :   Case No. 18-18-12491 (CSS)
PROMISE HEALTHCARE GROUP, LLC, et al.,1 :
                                                               :   (Jointly Administered)
Debtors.                                                       :
                                                               :   Objection Deadline: April 1, 2020 at 4:00 p.m. (ET)
                                                                   Related D.I.: 198
---------------------------------------------------------------x

 FIFTEENTH MONTHLY FEE APPLICATION OF WALLER LANSDEN DORTCH &
DAVIS, LLP, FOR ALLOWANCE OF COMPENSATION FOR SERVICES RENDERED
AND REIMBURSEMENT OF EXPENSES AS COUNSEL TO THE DEBTORS FOR THE
         PERIOD OF JANUARY 1, 2020 THROUGH JANUARY 31, 2020

         Waller Lansden Dortch & Davis, LLP (“Waller”), counsel for the Debtors and Debtors-in-

Possession (the “Debtors”), submits this Fifteenth monthly fee application (the “Fifteenth

Monthly Application”) seeking interim allowance of compensation for professional services

rendered and reimbursement of expenses incurred for the period from January 1, 2020 through




1
  The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Promise Healthcare #2, Inc. (1913),
Promise Healthcare Group, LLC (1895), Promise Healthcare Holdings, Inc. (2601), Bossier Land Acquisition Corp.
(6644), HLP of Los Angeles, LLC (9102), HLP of Shreveport, Inc. (1708), HLP Properties at The Villages Holdings,
LLC (0006), HLP Properties at the Villages, L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties,
Inc. (0068), Promise Healthcare of California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of
Ascension, Inc. (9219), Promise Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise
Hospital of Dallas, Inc. (0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at
The Villages, Inc. (2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise
Hospital of Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc.
(0659), Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties
of Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise
Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791),
Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), Success Healthcare 1, LLC (6535), Success
Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise Behavioral
Health Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center
at the Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc. (7766). The mailing
address for the Debtors, solely for purposes of notices and communications, is c/o FTI Consulting, Inc., 50 California
Street, Suite 1900, San Francisco, CA 94111.
                                                          1

EAST\172905385.1
             Case 18-12491-CSS         Doc 1773      Filed 03/12/20    Page 9 of 19




January 31, 2020 (the “Application Period”). In support of this Fifteenth Monthly Application,

Waller respectfully represents as follows:

                                   PRELIMINARY STATEMENT

       1.      Pursuant to 330 and 331 chapter 11 of title 11 of the United States Code (the

“Bankruptcy Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”), Rule 2016-2 of the local Rules of Bankruptcy Practice and Procedure of the United States

Bankruptcy Court for the District of Delaware (the “Local Rules”) and the Administrative Order

Establishing Procedures for Interim Compensation and Reimbursement of Expenses of

Professionals (the “Interim Compensation Order”) (D.I. 198), Waller seeks interim allowance of

compensation for professional services rendered and reimbursement of expenses incurred during

the Application Period in the aggregate amount of $88,369.16 as follows: (a) compensation in the

amount of $86,264.00 (80% to be paid in the amount of $69,011.20, and (b) reimbursement of

actual and necessary expenses in the amount of $2,105.16, incurred by Waller during the

Application Period.


                                          BACKGROUND

       2.      On November 5, 2018 (the “Petition Date”), each of the Debtors filed a voluntary

petition with this Court for relief under chapter 11 of the Bankruptcy Code.

       3.      The Debtors continue to manage and operate their businesses as debtors in

possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

       4.      On December 14, 2018, an official committee of unsecured creditors (the

“Committee”) was appointed by the Office of the United States Trustee for the District of Delaware

(“U.S. Trustee”) in these jointly administrated cases.


                                                 2

EAST\172905385.1
            Case 18-12491-CSS         Doc 1773       Filed 03/12/20    Page 10 of 19




       5.      On November 15, 2018, the Debtors filed an application to employ Waller as their

bankruptcy counsel in these chapter 11 cases, pursuant to sections 327(a) of the Bankruptcy Code

(the “Retention Application”) (D.I. 104).

       6.      By order dated December 7, 2018 (the “Retention Order”) (D.I. 249), the Court

approved the Retention Application and authorized the Debtors to retain Waller, nunc pro tunc to

the Petition Date, to serve as their attorneys in these chapter 11 cases. The Retention Order

authorizes compensation to Waller on an hourly basis and to be reimbursed for actual and

necessary out-of-pocket expenses, pursuant to the procedures set forth in the Guidelines for

Reviewing Applications for Compensation and Reimbursement of Expense Files under 11 U.S.C.

§ 330 by Attorneys in Larger Chapter 11 Cases effective as of November 1, 2013, sections 330 of

the Bankruptcy Code, the applicable the Bankruptcy Rules and such procedures as may be fixed

by the Court. On December 10, 2018, the Court appointed M. Jacob Renick of M.J. Renick &

Associates LLC (“Renick”) as the fee examiner (the “Fee Examiner”).

                                       PROGRESS OF CASE

       7.      Since the Petition Date, the Debtors’ management, employees and advisors have

devoted significant time and effort to a number of tasks including, without limitation, the

following: (a) proposing, negotiating, finalizing and documenting the terms of the debtor-in-

possession financing facility; (b) proposing, negotiating, finalizing and documenting the terms of

the stalking horse bids for multiple sales of Debtors’ assets; (c) commencing review of the Debtors’

executory contracts and unexpired leases in connection with the proposed sales; (d) responding to

numerous creditor, supplier, customer, landlord and regulatory inquiries; (e) responding to due

diligence requests from the potential stalking horse bidders, other potential bidders and the

Debtors’ major constituents, including the Committee; (f) gathering the information required to

                                                 3

EAST\172905385.1
               Case 18-12491-CSS       Doc 1773       Filed 03/12/20    Page 11 of 19




complete the Debtors’ schedules and statements of financial affairs; (g) prosecuting the Key

Employee Incentive Program, including responding to discovery requests; (h) closing the sales of

all of Debtors’ facilities and assets to various buyers; (i) negotiating and drafting Plans of

Reorganization on behalf of the Debtors, and pleadings to extend exclusivity and solicitation

periods; (j) drafting pleadings relating to assumption, assignment, and/or rejection of executory

contracts and unexpired leases; and (k) continuing work on claims reconciliation.

       8.        As of January 31, 2020 the Debtors have substantially completed all post-closing

related tasks in connection with the Debtors’ asset sales. Work continues in connection with

managing claims against the estate, responding to inquiries from buyers of assets and attempting

to formulate a plan to close out this Chapter 11 case. The Debtors continued to work towards a

resolution of these Chapter 11 Cases by undertaking a review of claims filed in anticipation of

filing objections and negotiations and discussions and mediation regarding a plan of reorganization

with the Unsecured Creditors’ Committee and other key constituents.

       9.        No plan of reorganization/liquidation or disclosure statement has yet been filed in

these cases.

                               COMPENSATION PAID AND ITS SOURCE

       10.       All services for which compensation is requested by Waller were performed for or

on behalf of the Debtors.

       11.       During the Application Period, Waller has received no payment and no promise for

payment from any source for services rendered or to be rendered in any capacity whatsoever in

connection with the matters covered by this Fifteenth Monthly Application. There is no agreement

or understanding between Waller and any other person, other than the partners of Waller for the

sharing of compensation to be received for services rendered in these chapter 11 cases.

                                                  4

EAST\172905385.1
             Case 18-12491-CSS         Doc 1773      Filed 03/12/20     Page 12 of 19




                                         FEE STATEMENT

       12.     The Waller fee statements for the Application Period organized by project category

are attached as Exhibit A. These fee statements contain daily time logs describing the time spent

by each attorney and paraprofessional for the Application Period. The hourly rates set forth in

Exhibit A are those customarily charged by Waller for similar legal services. Waller’s fees for

services rendered by lawyers, paralegals and other professionals are customary and usual in the

legal community in which Waller practices. To the best of Waller’s knowledge, this Fifteenth

Monthly Application complies with sections 330 and 331 of the Bankruptcy Code, the Federal

Rules of Bankruptcy Procedure, the Guidelines adopted by the Office of the United States Trustee,

Rule 2016-2 of the Local Rules and the Interim Compensation Order.


                               ACTUAL AND NECESSARY EXPENSES

       13.     A summary of actual and necessary expenses and daily logs of expenses incurred

by Waller during the Application Period is attached to this Fifteenth Monthly Application as

Exhibit B. Waller charges its clients $0.10 per page for black & white photocopying expenses and

$0.80 per page for color photocopying expenses (in accordance with the Local Rules). Waller does

not charge its clients for internet usage, outgoing facsimile transmissions, or long distance carrier

charges for outgoing facsimile transmissions.

       14.     Waller believes the foregoing rates are at or below the market rates that the majority

of law firms charge clients for such services. In addition, Waller believes that such charges are in

accordance with the American Bar Association’s (“ABA”) guidelines, as set forth in the ABA’s

Statement of Principles, dated January 12, 1995, regarding billing for disbursements and other

charges.


                                                 5

EAST\172905385.1
               Case 18-12491-CSS       Doc 1773      Filed 03/12/20     Page 13 of 19




                                SUMMARY OF SERVICES RENDERED

       15.       The partners, of counsel, associates, and paraprofessional of Waller, who have

rendered professional services in these cases during the Application Period are set out in the chart

included herein on page three (3) titled: Compensation by Waller Lansden Dortch & Davis, LLP

Professionals and Paraprofessionals January 1, 2020 through January 31, 2020 (the “Professionals

and Paraprofessionals Chart”).

       16.       Waller, by and through the above-named persons, has prepared or assisted in the

preparation of various applications and orders submitted to the Court for consideration, advised

the Debtors on a regular basis with respect to various matters in connection with these chapter 11

cases and has performed all necessary professional services that are described and narrated in detail

hereinafter.

                               SUMMARY OF SERVICES BY PROJECT

       17.       During the Application Period, Waller’s services to the Debtors in connection with

these chapter 11 cases have been necessary and beneficial to the Debtors and their estates, creditors

and other parties in interest. Throughout the Application Period, the variety and complexity of the

issues involved in these cases and the need to address those issues on an expedited basis, have

required Waller, in a discharge of its professional responsibilities, to devote significant time by

professionals on a daily basis, and often through night and weekend work.

       18.       The services rendered can be grouped into the project categories set forth below.

These project categories are intended only to highlight the most significant professional services

rendered by Waller during the Application Period, and it is not meant to be a detailed description

of all of the work performed. Detailed descriptions of the day-to-day services provided by Waller

and the time expended performing such services in each project category is fully set forth on

                                                 6

EAST\172905385.1
            Case 18-12491-CSS          Doc 1773       Filed 03/12/20    Page 14 of 19




Exhibit A annexed hereto. Although every effort has been made to properly and consistently

categorize the actual services provided into the appropriate category, certain tasks could properly

be categorized into two or more task codes. Also, due to the character limitation of Waller’s time

entry system Intapp, entries are limited to 1,500 characters, including spaces. On occasion, this

limitation results in multiple entries by attorneys on the same date for tasks related to the same

transaction that otherwise would appear in one entry if not for the character limitation.

               (a)             Case Administration:

                               Fees $3,959.00 Total Hours: 10.8

       This category includes administrative matters relating to the development of case strategy,

such as determination of direction of the case, pleading organization and other general

correspondence, including document review and document drafting. It includes time providing

advice and counsel to the CRO and other management members regarding operation in a Chapter

11 proceeding, including handling of critical vendors, dealing with claims of creditors, utilities

and the retention of employees, and time related to filing documents with the Court, service

thereof, maintenance of calendars and pleadings filings, preparation of hearing binders,

preparation of agenda, communications with chambers and preparation of necessary notices and

certifications in these jointly administered cases, general time at hearings not involving major

litigation of a specific type, and other case administrative matters. Further, it includes time spent

coordinating expedited matters, and hearings.




                                                 7

EAST\172905385.1
              Case 18-12491-CSS         Doc 1773        Filed 03/12/20    Page 15 of 19




                 (b)            Asset Analysis and Recovery

                                Fees $0.00 Total Hours: 0.0

          This category was used to record time spent on work relating to and including analysis and

recovery of the Debtors’ assets. No time was attributed to this category during this application

period.

                 (c)            Asset Disposition

                                Fees $8,871.50 Total Hours: 16.4

          This category was used to record time spent on work relating to post closing sale matters

related to all of the facility sales. Waller spent significant time: (i) advising the Debtors related to

their obligations under various Transition Services Agreements; (ii) researching various legal

issues relating to the sale of assets; (iii) coordinating post-closing efforts with the Debtors’ other

professionals; (iv) negotiating and supplementing closing documents related to those sales; (v)

analyzing, negotiating and settling cure objections; (vi) engaging in negotiations with KPC

Promise Healthcare in connection with the return of the deposit under their Asset Purchase

Agreement with respect to Shreveport and Bossier City, Louisiana properties; and (vii)

communicating with the Office of the United States Trustee and other various creditor

constituencies regarding post closing matters.

                 (d)            Meetings and Communications with Creditors

                                Fees $3,207.00 Total Hours: 10.6

          This category was used to record time spent on work relating to responding to questions

and concerns of the many creditors and vendors of the Debtors.



                                                    8

EAST\172905385.1
            Case 18-12491-CSS          Doc 1773      Filed 03/12/20     Page 16 of 19




               (e)             Fee/Employment Applications and Objections

                               Fees $2,074.00 Total Hours: 7.2

       This category includes all matters relating to Waller’s analysis of issues relating to Debtors’

retention of professionals, the negotiation and documentation of agreements with the various

professionals in these cases. Waller also spent time preparing and revising its monthly fee

application and matters relating to the third and fourth interim fee applications.

               (f)             Other Contested Matters

                               Fees $24,116.00 Total Hours: 55.8

       This category includes all matters relating to and including analysis, negotiations, and

preparation for all litigation and contested matters, including litigation not pending before the

Court or which was instituted prior to the Petition Date and for contested matters related to stay

relief motions by personal injury litigants, and vendors who were threatening to take action in

violation of the automatic stay.

               (g)             Employee Benefits/ Pensions

                               Fees $0.00 Total Hours: 0.0

       This category includes discussions, email correspondence, research and analysis relating

to employee benefit issues and/or pension matters. No time was attributed to this category during

this application period

               (h)             Financing/ Cash Collections

                               Fees $0.00 Total Hours: 0.0

       This category includes all matters under Sections 361, 363 and 364 of the Bankruptcy

Code, including debtor in possession financing and extensions of same, use of cash collateral,

secured claims held by Debtors’ first lien and second lien creditors, cash management,

                                                 9

EAST\172905385.1
             Case 18-12491-CSS         Doc 1773       Filed 03/12/20    Page 17 of 19




reimbursement of lenders’ and agents’ costs, loan document and lien analysis and compliance with

the terms of such loan documents. No time was spent during this application period working on

Financing and/or Cash Collections matters.

               (i)             Claims Administration and Objections

                               Fees $21,409.50 Total Hours: 42.2

       This category was used to record time for all matters related to claims administration,

including the treatment and administration of potential administrative expense claims.

               (j)             Plan and Disclosure Statement

                               Fees $18,912.00 Total Hours: 33.6

       This category was used to record time spent addressing issues related to classification of

claims against the Debtors, and communications relating to exclusivity, analysis of issues relating

to a liquidation plan of the reorganized debtors and for drafting of plan terms and disclosure

statement.

                                    VALUATION OF SERVICES

       19.     Attorneys and paraprofessionals of Waller have expended a total of 189.1 hours

during the Application Period in connection with this matter during the Application Period as set

out in the Professionals and Paraprofessionals Chart.        Waller’s services to the Debtors in

connection with these chapter 11 cases have been necessary and beneficial to the Debtors and their

estates, creditors and other parties in interest. Throughout the Application Period, the variety and

complexity of the issues involved in these cases and the need to address those issues on an

expedited basis, have required Waller, in a discharge of its professional responsibilities, to devote

significant time by professionals on a daily basis, and often through night and weekend work.



                                                 10

EAST\172905385.1
             Case 18-12491-CSS         Doc 1773       Filed 03/12/20    Page 18 of 19




       20.     The nature of the work performed by these persons is fully set forth in Exhibit A

annexed hereto. The reasonable value of the services rendered by Waller to the Debtors during the

Application Period is $86,264.00.

       21.     In accordance with the factors enumerated in section 330 of the Bankruptcy Code,

it is respectfully submitted that the amount requested by Waller is fair and reasonable given (a) the

complexity of these cases, (b) the time expended, (c) the nature and extent of the services rendered,

(d) the value of such services, and (e) the costs of comparable services other than in a case under

this title. Moreover, Waller has reviewed the requirements of Local Rule 2016-2 and believes that

this Application is in compliance therewith.

       WHEREFORE, Waller respectfully requests that the Court authorize that for the

Application Period, an allowance be made to Waller pursuant to the terms of the Interim

Compensation Order, with respect to the sum of $86,264.00 as compensation for necessary

professional services rendered; 80% of said amount to be authorized and paid upon approval of

this Fifteenth Monthly Application in the amount of $69,011.20; the sum of $2,105.16 as

reimbursement of actual necessary costs and expenses, for a total of $88,369.16 of which

$71,116.36 is to be paid, and that such sums be authorized for payment and such other and further

relief as this Court may deem just and proper.

                          [Remainder of Page Intentionally Left Blank]




                                                 11

EAST\172905385.1
            Case 18-12491-CSS   Doc 1773     Filed 03/12/20   Page 19 of 19




Dated: March 12, 2020                DLA PIPER LLP (US)

                                     /s/ Stuart M. Brown____________
                                     Stuart M. Brown (#4050)
                                     Matthew S. Sarna (#6578)
                                     1201 N. Market Street, Suite 2100
                                     Wilmington, DE 19801
                                     Telephone: (302) 468-5700
                                     Facsimile: (302) 394-2341
                                     Email: Stuart.Brown@dlapiper.com
                                             Matthew.Sarna@dlapiper.com

                                     -and-

                                     WALLER LANSDEN DORTCH & DAVIS, LLP

                                     /s/ John C. Tishler_______________
                                     John Tishler (admitted pro hac vice)
                                     Katie G. Stenberg (admitted pro hac vice)
                                     Blake D. Roth (admitted pro hac vice)
                                     Tyler N. Layne (admitted pro hac vice)
                                     511 Union Street, Suite 2700
                                     Nashville, TN 37219
                                     Telephone: (615) 244-6380
                                     Facsimile: (615) 244-6804
                                     Email: John.Tishler@wallerlaw.com
                                             Katie.Stenberg@wallerlaw.com
                                             Blake.Roth@wallerlaw.com
                                             Tyler.Layne@wallerlaw.com

                                     Attorneys for the Debtors and
                                     Debtors in Possession




                                       12

EAST\172905385.1
